DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26, 32, 34, 36, 37, and 39-65 are pending in the application.
Applicant’s amendment to the claims, filed on April 21, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks and declaration under 37 CFR 1.130(a) (hereafter “Kmiec Declaration”) filed on April 21, 2022 in response to the non-final rejection mailed on December 21, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Election/Restrictions
The elected subject matter is Group I, claims 26, 32, and 39-54, the species (O), Cpf1, and the species (AA), mammalian cell extract.
Claims 34, 36, 37, and 55-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2021.
Claims 41 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2021.
Claims 26, 32, 39, 40, 42-49, and 51-54 are being examined on the merits with claim 32 being examined only to the extent the claim reads on the elected species.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See Figures 7A-7D, 8A-8B, 10B, 13-22, 23A-23B, 25A-25C, 26B-26C, 27A-27D, 28B-28D, 29A-29C, 31, 32A-32B, 33A-33C, 34, 35A-35B, and 36A-36D. 

RESPONSE TO REMARKS: The applicant argues that a replacement Sequence Listing has been submitted, which contains the sequences found in Figures 7, 8, 10, 13-23, 25-29, and 31-36.
The applicant’s argument is not found persuasive at least because no substitute sequence listing has been filed. 

Claim Objections
The objections to claims 26 and 49 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 103
The rejection of claims 26, 32, 39, 40, and 42-49 under 35 U.S.C. 103 as being unpatentable over Kmiec et al. (US 2004/0014057 A1; cited on Form PTO-892 mailed on December 21, 2021; hereafter “Kmiec”) in view of Bialk et al. (PLoS ONE 10(6): e0129308, 2015, 19 pages; cited on Form PTO-892 mailed on December 21, 2021; hereafter “Bialk”) and Rivera-Torres et al. (PLoS ONE 12(1): e0169350, January 2017, 18 pages; cited on the IDS filed on July 9, 2019; hereafter “Rivera-Torres”) is withdrawn in view of the applicant’s submission of the Kmiec Declaration and the applicant’s corresponding remarks addressing the instant rejection. 

The rejection of claims 51-54 under 35 U.S.C. 103 as being unpatentable over Kmiec (supra) in view of Bialk (supra) and Rivera-Torres (supra) as applied to claims 26, 32, 39, 40, and 42-49 above, and further in view of Kmiec et al. (US 2003/0207451 A1; cited on Form PTO-892 mailed on December 21, 2021; hereafter “Kmiec-2”) is withdrawn in view of the applicant’s submission of the Kmiec Declaration and the applicant’s corresponding remarks addressing the instant rejection. 
 
Claims 26, 32, 39, 40, and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kmiec (supra) in view of Bialk (supra) and Cameron et al. (US 2016/0257973 A1; cited on Form PTO-892 mailed on December 21, 2021; hereafter “Cameron”). 
As amended, the claims are drawn to a method of performing in vitro mutagenesis of a targeted sequence, the method comprising: 
incubating a mixture comprising an isolated ribonucleoprotein (RNP), a first plasmid, an oligonucleotide, and a cell extract having enzymatic activity for editing genes, 
wherein the RNP comprises a crRNA and a Cas endonuclease, wherein the Cas endonuclease does not contain an inactive nuclease domain, 
wherein the first plasmid comprises a nucleotide sequence of the targeted sequence, and 
wherein the oligonucleotide comprises a nucleotide sequence that is complementary to the targeted sequence but contains at least one mismatched nucleotide, 
thus generating a second plasmid; 
administering the second plasmid to a plurality of cells, and 
selecting from the plurality of cells at least one cell wherein in vitro mutagenesis has occurred in the targeted sequence.
Regarding claim 26, the reference of Kmiec discloses a method for base alteration using a single-stranded oligonucleotide to correct a point mutation in a plasmid comprising a kanamycin resistance gene with a point mutation (Example 1, beginning at p. 9). In summary, the assay involves preparing a reaction mixture comprising a cell-free extract, a single-stranded oligonucleotide, and a plasmid comprising a kanamycin resistance gene with a point mutation; transforming E. coli DH10B cells with the plasmid; and transferring the cells to agar plates comprising kanamycin and selecting colonies that grow in the presence of kanamycin and thus comprise the corrected kanamycin gene (p. 7, paragraph [0050]). Kmiec discloses the single-stranded oligonucleotide is complementary to the target sequence except for the mismatched base (p. 3, paragraph [0018]).   
Kmiec discloses that the targeted base pair substitution introduced by an oligonucleotide in the presence of a cell-free extract provides a way to modify the sequence of extrachromosomal elements, including, for example, plasmids, cosmids and artificial chromosomes (p. 6, paragraph [0033]).
Regarding claims 42 and 43, Kmiec discloses the oligonucleotide has 17 to 120 nucleotides including a length of 25 or 72 bases (p. 4, paragraph [0020]) and discloses using a 25 base oligonucleotide in the Example 1 (p.7, paragraph [0050]).
Regarding claim 44, Kmiec discloses the mutant kanamycin gene function is restored by converting a G to a C (p. 7, paragraph [0050]), which is a single base nucleotide modification. 
Regarding claim 45, Kmiec discloses the oligonucleotide comprises phosphorothioate linkages at the terminal ends (p. 9, paragraph [0058]). 
Regarding claim 46, as stated above, Kmiec’s method uses a cell-free extract (p. 8, paragraph [0055]).  
Regarding claims 47-49, Kmiec discloses the cell-free extract is prepared from HUH7 cells or HCT116 cells (p. 10, paragraph [0053]). In the interest of clarity, it is noted that “HUH7” is considered to be the same as “HUH-7”.  
The difference between Kmiec and the claimed invention is that Kmiec does not teach or suggest an RNP as recited in claims 26, 32, 39, and 40.   
The reference of Bialk teaches that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk teaches that including a catalytically active CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk teaches oligonucleotides of 72 nucleotides in length for gene editing (p. 2, bottom).
The reference of Cameron teaches in vitro assembly of a Cas9 ribonucleoprotein (RNP) complex (Example 1, beginning at p. 20). Cameron teaches the RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches that a sgRNA comprises a crRNA covalently joined to a tracrRNA (paragraphs [0042] and [0102]). Cameron teaches performing modification of a target nucleic acid in vitro (paragraphs [0021] and [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kmiec, Bialk, and Cameron to modify the reaction mixture of the method of Kmiec to include Cameron’s RNP complex comprising a sgRNA and a catalytically active Cas9 protein. One would have been motivated to do this because Kmiec’s method uses an oligonucleotide (without a CRISPR/Cas9 RNP complex) for gene correction and Bialk teaches including a catalytically active CRISPR/Cas9 complex with an oligonucleotide directs nucleotide exchange in a precise and efficient fashion, which significantly elevates the oligonucleotide-directed gene correction. One would have had a reasonable expectation of success to modify the reaction mixture of the method of Kmiec to include Cameron’s RNP complex comprising a sgRNA and a catalytically active Cas9 protein because Cameron teaches in vitro assembly of a catalytically active Cas9 RNP complex for use in a method of in vitro nucleic acid modification. Therefore, the method of claims 26, 32, 39, 40, and 42-49 would have been obvious to one of ordinary skill in the art before the effective fling date.
In the interest of clarity, it is noted that the instant rejection is directed to the non-elected species of Cas9 in claim 32, however, the non-elected species of Cas9 has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of Cpf1. 

RESPONSE TO REMARKS: The applicant argues there is simply no teaching or suggestion in the combination of Kmiec, Bialk, and Cameron to reach the method of present claim 26. In support of this position, the applicant argues that Cameron’s RNP complex comprises the two components of (1) a complex of a catalytically active Cas9 protein and a sgRNA; and (2) a complex of a catalytically inactive Cas9 protein and a sgRNA, while the claims of this application explicitly exclude the use of a Cas endonuclease that lacks a nuclease domain. The applicant argues that because Cameron’s RNP complex comprises a catalytically active Cas9 protein and the claims exclude such a catalytically active Cas9 protein, the combination of Kmiec, Bialk, and Cameron teaches away from the claimed invention. 
The applicant’s argument is not found persuasive. First, the applicant has provided no reasoning or rationale as to why one would have used both of Cameron’s RNPs (i.e., an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA) in the method of Kmiec. The reference of Bialk discloses the use of only a catalytically active CRISPR/Cas9 complex to significantly elevate the oligonucleotide-directed repair, Bialk does not teach or suggest a problem with off-site Cas9 cleavage. As such, one would have considered only the catalytically active RNP complex of Cameron for use in the method of Kmiec, not a combination of an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA as asserted by the applicant. Thus, contrary to the applicant’s position, the combination of Kmiec, Bialk, and Cameron does not “teach away” from the claimed invention. 
Second, even assuming arguendo one would have considered using both of Cameron’s RNPs (i.e., an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA) in the method of Kmiec, the claims do not exclude a catalytically inactive Cas9 protein as asserted by the applicant. Claim 26 recites “a mixture comprising…” The term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements (MPEP 2111.03.I). Given that the “mixture” of claim 26 encompasses additional elements, the limitation “wherein the Cas endonuclease does not contain an inactive nuclease domain” in the context of claim 26, while having the effect of requiring the presence of an RNP comprising a Cas endonuclease that does not contain an inactive nuclease domain (as acknowledged by the applicant, Cameron’s RNP complex comprises a catalytically active Cas9 protein; see remarks at p. 12, middle), does not have the effect of excluding an additional RNP complex comprising a Cas endonuclease that contains an inactive nuclease domain. Thus, given a broadest reasonable interpretation, the “mixture” of claim 26 requires an RNP comprising a Cas endonuclease that does not contain an inactive nuclease domain (e.g., Cameron’s RNP comprising a catalytically active Cas9 protein and a sgRNA) and encompasses the additional element of an RNP complex comprising a catalytically inactive Cas endonuclease.
For these reasons, the methods of claims 26, 32, 39, 40, and 42-49 would have been prima facie obvious to one of ordinary skill in the art before the effective fling date.

Claims 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kmiec (supra) in view of Bialk (supra) and Cameron (supra) as applied to claims 26, 32, 39, 40, and 42-49 above, and further in view of Kmiec-2 (supra). 
Claims 51-53 are drawn to the method of claim 26, wherein 
(a) the mixture comprises (i) a plurality of RNPs, each RNP comprising a crRNA complementary to a different targeted sequence as compared to crRNAs of other RNPs of the plurality, and (ii) a plurality of oligonucleotides, each oligonucleotide comprising a nucleotide sequence that is complementary to a different targeted sequence as compared to other oligonucleotides of the plurality and containing at least one mismatched nucleotide as compared to its different targeted sequence; 
(b) a plurality of second plasmids is generated; 
(c) the plurality of second plasmids is administered to the plurality of cells; and 
(d) in vitro mutagenesis has occurred in the different targeted sequences.
Claim 54 is drawn to the method of claim 26, further comprising a second RNP comprising a second crRNA complementary to a second targeted sequence.
The relevant teachings of Kmiec, Bialk, and Cameron as applied to claims 26, 32, 39, 40, and 42-49 are set forth above. 
Regarding claims 51-54, Kmiec further discloses the oligonucleotides can introduce or correct multiple point mutations (p. 6, paragraph [0033]). 
Regarding claim 53, given a broadest reasonable interpretation, claim 53 encompasses the embodiment of a plurality of the same first plasmids and Kmiec further discloses correcting a plurality of the same plasmids (paragraph [0040]).   
The difference between claims 51-53 and the combination of Kmiec, Bialk, and Cameron is that the combination does not teach or suggest targeting different sequences using a plurality of RNPs and a plurality of oligonucleotides.
The difference between claim 54 and the combination of Kmiec, Bialk, and Cameron is that the combination does not teach or suggest a second RNP targeting a second sequence. 
Regarding claims 51-54, the reference of Kmiec-2 teaches that oligonucleotide-directed sequence alteration can target multiple sequences and the multiple alterations can be directed by separate oligonucleotides (p. 11, paragraph [0187]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kmiec, Bialk, Cameron, and Kmiec-2 to further modify the reaction mixture of the method of Kmiec to include a plurality of oligonucleotides and corresponding RNP complexes to target different sequences. One would have been motivated to do this because Kmiec discloses the oligonucleotides can introduce or correct multiple point mutations; Kmiec-2 acknowledges that oligonucleotide-directed sequence alteration can target multiple sequences and the multiple alterations can be directed by separate oligonucleotides; and Bialk teaches using a catalytically active CRISPR/Cas9 complex in conjunction with an oligonucleotide, which significantly elevates the oligonucleotide-directed gene correction. One would have had a reasonable expectation of success to modify the reaction mixture of the method of Kmiec to include a plurality of oligonucleotides and corresponding RNP complexes to target different sequences because Kmiec and Kmiec-2 each teaches designing oligonucleotides for targeting a desired sequence (see, e.g., paragraphs [0019] and [0020] of Kmiec), Cameron teaches in vitro assembly of a catalytically active CRISPR/Cas9 ribonucleoprotein (RNP) complex, and Bialk and Cameron each teaches designing the appropriate RNA for targeting the RNP complex to a desired sequence (see, e.g., p. 3 middle of Bialk). Therefore, the method of claims 51-54 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: The applicant argues Kmiec-2 does not overcome the alleged deficiencies of Kmiec, Bialk, and Cameron, particularly the alleged “teaching away” of Cameron. 
The applicant’s argument is not found persuasive. For the reasons set forth above, the combination of Kmiec, Bialk, and Cameron does not “teach away” from the claimed invention and contrary to the applicant’s position, the method of claims 51-54 would have been obvious in view of the combination of Kmiec, Bialk, Cameron, and Kmiec-2.

Claim Rejections - Double Patenting
The rejection of claims 26, 32, 39, 40, and 42-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 19-24, and 36 of U.S Patent No. 7,226,785 (‘785 patent) in view of Kmiec (supra), Bialk (supra) and Rivera-Torres (supra) is withdrawn in view of the applicant’s submission of the Kmiec Declaration and the applicant’s corresponding remarks addressing the instant rejection. 

The rejection of claims 51-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 19-24, and 36 of the ‘785 patent in view of Kmiec (supra), Bialk (supra) and Rivera-Torres (supra) as applied to claims 26, 32, 39, 40, and 42-49 above, and further in view of Kmiec-2 (supra) is withdrawn in view of the applicant’s submission of the Kmiec Declaration and the applicant’s corresponding remarks addressing the instant rejection. 

Claims 26, 32, 39, 40, and 42-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 19-24, and 36 of U.S Patent No. 7,226,785 (‘785 patent) in view of Kmiec (supra), Bialk (supra) and Cameron (supra).
The claims of the ‘785 patent do not recite a plasmid, a RNP, and the steps of generating a second plasmid, administering the second plasmid to a plurality of cells, and selecting from the plurality of cells at least one cell wherein in vitro mutagenesis has occurred in the targeted sequence as recited in claim 26 and the cell extract is derived from a mammalian cell selected from HEK, HUH-7, DLDI, and HCT116 as recited in claim 49.  
The reference of Kmiec, which is the corresponding published application of the ‘785 patent and thus exemplifies embodiments of the claims of the ‘785 patent, discloses a method for base alteration using a single-stranded oligonucleotide to correct a point mutation in a plasmid comprising a kanamycin resistance gene with a point mutation (Example 1, beginning at p. 9). In summary, the assay involves preparing a reaction mixture comprising a cell-free extract, a single-stranded oligonucleotide, and a plasmid comprising a kanamycin resistance gene with a point mutation; transforming E. coli DH10B cells with the plasmid; and transferring the cells to agar plates comprising kanamycin and selecting colonies that grow in the presence of kanamycin and thus comprise the corrected kanamycin gene (p. 7, paragraph [0050]). Kmiec discloses the single-stranded oligonucleotide is complementary to the target sequence except for the mismatched base (p. 3, paragraph [0018]).   
Kmiec discloses the cell-free extract is prepared from HUH7 cells or HCT116 cells (p. 10, paragraph [0053]). In the interest of clarity, it is noted that “HUH7” is considered to be the same as “HUH-7”.  
The reference of Bialk teaches that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk teaches that including a catalytically active CRISPR/Cas9 complex significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and that oligonucleotides and catalytically active CRISPR/Cas9 complexes can be used in combination to direct nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk teaches oligonucleotides of 72 nucleotides in length for gene editing (p. 2, bottom).
The reference of Cameron teaches in vitro assembly of a Cas9 ribonucleoprotein (RNP) complex (Example 1, beginning at p. 20). Cameron teaches the RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches that a sgRNA comprises a crRNA covalently joined to a tracrRNA (paragraphs [0042] and [0102]). Cameron teaches performing modification of a target nucleic acid in vitro (paragraphs [0021] and [0022]).  
In view of the teachings of Kmiec, Bialk, and Cameron, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the claims of the ‘785 patent to include the chromosomal sequence for alteration within a plasmid, to include a RNP for sequence alteration, and the steps of generating a second plasmid, administering the second plasmid to a plurality of cells, and selecting from the plurality of cells at least one cell wherein in vitro mutagenesis has occurred in the targeted sequence as recited in claim 26 and the cell extract is derived from a mammalian cell selected from HUH-7 and HCT116 as recited in claim 49. One would have been motivated to do this because of the teachings of Kmiec, which exemplify embodiments of the ‘785 patent and Bialk teaches that including a CRISPR/Cas9 complex with an oligonucleotide directs nucleotide exchange in a precise and efficient fashion, which significantly elevates the oligonucleotide-directed gene correction. One would have had a reasonable expectation of success to modify the method of the claims of the ‘785 patent as noted above because of the teachings of Kmiec, which, as noted above, exemplify embodiments of the ‘785 patent and Cameron, which teaches in vitro assembly of a Cas9 RNP complex for use in a method of nucleic acid modification. Therefore, the method of claims 26, 32, 39, 40, and 42-49 are unpatentable over claims 1, 9, 10, 19-24, and 36 of the ‘785 patent in view of Kmiec, Bialk, and Cameron. 

RESPONSE TO REMARKS: The applicant argues that none of the claim limitations of this application is obvious from the claims of the patent. The applicant argues that the claims of the patent are directed to a method of optimizing an oligonucleotide, while the claims of this application are directed to of mutagenizing a target sequencing using a CRISPR/Cas system and an oligonucleotide. 
The applicant’s argument is not found persuasive. According to MPEP 2144.IV, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Regardless of the recited intended uses of the claimed method of the patent and the claimed method of this application, for the reasons set forth above, the method of claims 26, 32, 39, 40, and 42-49 of this application is unpatentable over claims 1, 9, 10, 19-24, and 36 of the patent in view of Kmiec, Bialk, and Cameron. 
The applicant further argues the claims of this application explicitly exclude use of a Cas endonuclease that lacks a nuclease domain and the combination of Bialk and Cameron teaches away from the instant claims and the claims of the patent do not correct this deficiency.
The applicant’s argument is not found persuasive. As noted above, the applicant has provided no reasoning or rationale as to why one would have used both of Cameron’s RNPs (i.e., an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA) because Bialk discloses the use of only a catalytically active CRISPR/Cas9 complex to significantly elevate the oligonucleotide-directed repair. Bialk does not teach or suggest a problem with off-site Cas9 cleavage and as such, one would have considered only the catalytically active RNP complex of Cameron for use in the method of Kmiec, not a combination of an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA as asserted by the applicant. Thus, contrary to the applicant’s position, the claims of the patent in view of Kmiec, Bialk, and Cameron does not “teach away” from the claimed invention. 
Moreover, even assuming arguendo one would have considered using both of Cameron’s RNPs (i.e., an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA), as described above, the claims of this application do not exclude a catalytically inactive Cas9 protein as asserted by the applicant. Claim 26 recites “a mixture comprising…” The term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements (MPEP 2111.03.I). Given that the “mixture” of claim 26 encompasses additional elements, the limitation “wherein the Cas endonuclease does not contain an inactive nuclease domain” in the context of claim 26, while having the effect of requiring the presence of an RNP comprising a Cas endonuclease that does not contain an inactive nuclease domain (as acknowledged by the applicant, Cameron’s RNP complex comprises a catalytically active Cas9 protein; see remarks at p. 12, middle), does not have the effect of excluding an additional RNP complex comprising a Cas endonuclease that contains an inactive nuclease domain. Thus, given a broadest reasonable interpretation, the “mixture” of claim 26 requires an RNP comprising a Cas endonuclease that does not contain an inactive nuclease domain (e.g., Cameron’s RNP comprising a catalytically active Cas9 protein and a sgRNA) and encompasses the additional element of an RNP complex comprising a catalytically inactive Cas endonuclease.
For these reasons, the method of claims 26, 32, 39, 40, and 42-49 are unpatentable over claims 1, 9, 10, 19-24, and 36 of the ‘785 patent in view of Kmiec, Bialk, and Cameron.

Claims 51-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 19-24, and 36 of the ‘785 patent in view of Kmiec (supra), Bialk (supra) and Cameron (supra) as applied to claims 26, 32, 39, 40, and 42-49 above, and further in view of Kmiec-2 (supra).
The claims of the ‘785 patent do not recite targeting different sequences using a plurality of RNPs and a plurality of oligonucleotides as recited in claims 51-53 of this application and the claims of the ‘785 patent do not recite a second RNP targeting a second sequence as recited in claim 54 of this application.  
The reference of Kmiec-2 teaches that oligonucleotide-directed sequence alteration can target multiple sequences and the multiple alterations can be directed by separate oligonucleotides (p. 11, paragraph [0187]). 
In view of the teachings of Kmiec-2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the claims of the ‘785 patent for the first and second oligonucleotides to target different sequences and to include corresponding RNP complexes for each of the first and second oligonucleotides. One would have been motivated to do this because the claims of the ‘785 patent recite first and second oligonucleotides for chromosomal sequence alteration; Kmiec-2 acknowledges that oligonucleotide-directed sequence alteration can target multiple sequences and the multiple alterations can be directed by separate oligonucleotides; and Bialk teaches including a CRISPR/Cas9 complex with an oligonucleotide directs nucleotide exchange in a precise and efficient fashion, which significantly elevates the oligonucleotide-directed gene correction. One would have had a reasonable expectation of success to modify the claims of the ‘785 patent as noted above because Kmiec and Kmiec-2 each teaches designing oligonucleotides for targeting a desired sequence (see, e.g., paragraphs [0019] and [0020] of Kmiec), Cameron teaches in vitro assembly of a CRISPR/Cas9 ribonucleoprotein (RNP) complex, and Bialk and Cameron each teaches designing the appropriate RNA for targeting the RNP complex to a desired sequence (see, e.g., p. 3 middle of Bialk). Therefore, the method of claims 51-54 are unpatentable over claims 1, 9, 10, 19-24, and 36 of the ‘785 patent in view of Kmiec, Bialk, and Cameron and further in view of Kmiec-2.

RESPONSE TO REMARKS: The applicant argues Kmiec-2 does not overcome the alleged deficiencies of the ‘785 patent in view of Kmiec, Bialk, and Cameron, particularly the alleged “teaching away” of Cameron. 
The applicant’s argument is not found persuasive. For the reasons set forth above, the ‘785 patent in view of Kmiec, Bialk, and Cameron does not “teach away” from the claimed invention and contrary to the applicant’s position, the method of claims 51-54 of this application is unpatentable over claims 1, 9, 10, 19-24, and 36 of the ‘785 patent in view of Kmiec, Bialk, Cameron, and Kmiec-2.

Conclusion
Status of the claims:
Claims 26, 32, 34, 36, 37, and 39-65 are pending.
Claims 34, 36, 37, 41, 50, and 55-65 are withdrawn from consideration.
Claims 26, 32, 39, 40, 42-49, and 51-54 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656